Motion for stay granted upon condition that appellant perfect the appeal for the February term (for which term the case is set down) and be ready for argument when reached, and upon the further condition that within five days from the entry of the order herein appellant file an undertaking, with corporate surety, in the sum of $250 to secure payment of costs at Special Term and in this court in the event of an affirmance; otherwise, motion denied, with ten dollars costs. Present — Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ.